UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 JOHN M. STACK,                                                 :   DOC #:
                                                                :   DATE FILED: 01/08/2020
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-10371 (VEC)
                                                                :
                                                                :        ORDER
 KARR-BARTH ASSOCIATES, INC.,                                   :
 AXA ADVISORS, LLC, and                                         :
 AXA NETWORK, LLC,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 7, 2020, the parties appeared telephonically to determine whether

Plaintiff should be precluded from deposing three of Defendants’ clients, Charles Kahn, Edna

Kahn, and Stephen Castleton;

        WHEREAS Defendants reassigned those clients’ accounts from Plaintiff to another agent

while Plaintiff was on medical leave;

        WHEREAS Plaintiff contends that testimony from the clients is relevant to show whether

Defendants failed to accommodate Plaintiff’s leave and disability by failing to inform the

reassigned clients of Plaintiff’s circumstances; and

        WHEREAS there is no dispute that Charles and Edna Kahn requested reassignment to

another agent prior to Plaintiff beginning his term of leave, and their request for reassignment

had no apparent relationship to any leave or disability;

         IT IS HEREBY ORDERED that Defendants’ motion to preclude Plaintiff from deposing

their clients is GRANTED as to Mr. and Mrs. Kahn and DENIED as to Mr. Castleton. Mr.
Castleton’s deposition, which shall be limited to 30 minutes by phone, must be completed by the

fact discovery deadline, January 23, 2020.



SO ORDERED.
                                                       ________________________
Date: January 8, 2020                                     VALERIE CAPRONI
      New York, New York                                United States District Judge




                                               2
